      Case 1:20-cv-11639-WGY Document 5 Filed 09/21/20 Page 1 of 4



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

SHEILA WELRESS,                    )
                                   )
          Plaintiff,               )
                                   )
                                           C.A. No. 20-11639-WGY
          v.                       )
                                   )
THE CLAM MAN, et al.,              )
                                   )
          Defendants.              )


                                 ORDER

                         September 21, 2020
YOUNG, D.J.

     On September 17, 2020, an individual identifying herself as

Sheila Welress filed a pro se complaint [ECF #1] against a

Massachusetts establishment named “The Clam Man.”        She also

filed motions to proceed under a pseudonym [ECF #2] 1 and for

leave to proceed in forma pauperis [ECF #3].

     For the reasons stated below, the Court orders that this

action be DISMISSED without prejudice for lack of subject matter

jurisdiction and that the motions be terminated as moot.

I.   BACKGROUND

     According to Welress, on September 16 (presumably in 2020),

she purchased several items from The Clam Man, as she had done

on previous occasions.    After her purchase, when she was outside


1 The plaintiff did not provide any name other than “Sheila
Welress.” The Court assumes that “Sheila Welress” is a
pseudonym.
       Case 1:20-cv-11639-WGY Document 5 Filed 09/21/20 Page 2 of 4



in the “Curbside Pick-Up” area of the establishment, a male

employee of The Clam Man began to verbally harass Welress.            When

the harassment continued to escalate, Welress forcefully told

the employee to stop harassing her.       The employee then appeared

to call the police on his phone and stated, “You’re dead.”            He

also told Welress that she was no longer permitted to enter the

property of The Clam Man.

      Welress seeks damages in the amount of $1,000 “for the

harassment, degradation of character, and inconvenience she will

experience in travelling to another city to purchase seafood.”

Compl. ¶ 17.

II.   DISCUSSION

      Federal courts are of limited jurisdiction, “and the

requirement of subject-matter jurisdiction ‘functions as a

restriction on federal power.’” Fafel v. Dipaola, 399 F.3d 403,

410 (1st Cir. 2005) (quoting Ins. Corp. of Ireland v. Compagnie

des Bauxites de Guinee, 456 U.S. 694, 702 (1982)).         Federal

district courts may exercise jurisdiction over civil actions

arising under federal laws, see 28 U.S.C. § 1331 (“§ 1331”), and

over certain actions in which the parties are of diverse

citizenship and the amount in controversy exceeds $75,000, see

28 U.S.C. § 1332 (“§ 1332”).      “The existence of subject-matter

jurisdiction ‘is never presumed.’” Fafel, 399 F.3d at 410

(quoting Viqueira v. First Bank, 140 F.3d 12, 16 (1st Cir.

                                    2
        Case 1:20-cv-11639-WGY Document 5 Filed 09/21/20 Page 3 of 4



1998)).    Rather, federal courts “must satisfy themselves that

subject-matter jurisdiction has been established.”          Id.   “If the

court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”          Fed. R. Civ.

P. 12(h)(3).

       Here, the Court does not have federal question subject

matter jurisdiction under § 1331.        Welress does not identify,

nor can the Court discern, and claim arising under federal law.

The Clam Man appears to be a private business and its employee a

private person.     Thus, any recovery under 42 U.S.C. § 1983 is

precluded because the defendants were not acting under of state

law.    Even liberally construing the complaint, there is no

suggestion in the pleading that Welress’s claim arises under

federal law.

       Further, the Court does not have diversity subject matter

jurisdiction under § 1332.      While the parties may be of diverse

citizenship, 2 the amount in controversy does not exceed $75,000.

The only relief Welress seeks is $1,000 in damages.

III. CONCLUSION

       Accordingly, this action is DISMISSED without prejudice for

lack of subject matter jurisdiction.        This dismissal is without


2 Welress represents that she “is not a resident of the
Commonwealth of Massachusetts, but a citizen of the United
States,” and that “the defendant operates a business in the
Commonwealth.” Compl. ¶¶ 1-2.
                                     3
         Case 1:20-cv-11639-WGY Document 5 Filed 09/21/20 Page 4 of 4



prejudice to Welress bringing her claim in the appropriate state

court.

     The motions to proceed under a pseudonym and for leave to

proceed in forma pauperis shall be terminated as moot.

     SO ORDERED.

                                   /s/ William G. Young
                                  WILLIAM G. YOUNG
                                  UNITED STATES DISTRICT JUDGE




                                      4
